          Case 1:15-cr-00095-AJN Document 2939 Filed 07/29/20 Page 1 of 4



                                                                                                  7/29/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
United States of America,                                              :
                                                                       :
                  -v-                                                  :    15-cr-95-54 (AJN)
                                                                       :
Okeifa John,                                                           :         ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

ALISON J. NATHAN, United States District Judge:

        A conference in this matter is hereby scheduled for August 5, 2020 at 10:30 A.M. The

conference will be conducted telephonically. The parties and members of the public may access

the proceeding by dialing (888) 363-4749 and entering access code 9196964. As requested,

defense counsel will be given an opportunity to speak with the Defendant by telephone for

fifteen minutes before the sentencing proceeding begins (i.e., at 10:15 A.M.); defense counsel

should make sure to answer the telephone number that was previously provided to Chambers at

that time.

        All participants must identify themselves every time they speak, spell any proper names

for the court reporter, and take care not to interrupt or speak over one another. In addition, all

participants shall wear headsets, as this will improve the audio quality. Finally, all of those

accessing the conference — whether in listen-only mode or otherwise — are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

        If possible, defense counsel shall discuss the attached Waiver of Right to be Present at

Criminal Proceeding with the Defendant prior to the proceeding. If the Defendant consents, and

is able to sign the form, defense counsel shall file the executed form at least 24 hours prior to
        Case 1:15-cr-00095-AJN Document 2939 Filed 07/29/20 Page 2 of 4




the proceeding. In the event the Defendant consents, but counsel is unable to obtain or affix the

Defendant’s signature on the form, the Court will conduct an inquiry at the outset of the

proceeding to determine whether it is appropriate for the Court to add the Defendant’s signature

to the form.

       SO ORDERED.


Dated: July 29, 2020                              __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge




                                                 2
           Case 1:15-cr-00095-AJN Document 2939 Filed 07/29/20 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                        WAIVER OF RIGHT TO BE
                             -v-                                        PRESENT AT CRIMINAL
                                                                        PROCEEDING
                   OKEIFA JOHN,
                                       Defendant.                         15-CR-95-54 (AJN)
-----------------------------------------------------------------X

Check Proceeding that Applies

____     Conference

         I understand that I have a right to appear before a judge in a courtroom in the Southern
         District of New York at the time the conditions of my release on supervision or my remand
         to custody are discussed. I have discussed these issues with my attorney and wish to give
         up my right to be present at the conferences. By signing this document, I wish to advise
         the court that I willingly give up my right to be present at the conferences in my case for
         the period of time in which access to the courthouse has been restricted on account of
         the COVID-19 pandemic. I request that my attorney be permitted to represent my
         interests at the proceedings even though I will not be present.


Date:              _________________________                         ____________________________
                   Print Name                                        Signature of Defendant


         I hereby affirm that I am aware of my obligation to discuss with my client the
         specifications of violation of supervised release, my client’s rights to attend and
         participate in the criminal proceedings encompassed by this waiver, and this waiver form.
         I affirm that my client knowingly and voluntarily consents to the proceedings being held
         with my client and me both participating remotely.


Date:              __________________________                        _____________________________
                   Print Name                                        Signature of Defense Counsel



Addendum for a defendant who requires services of an interpreter:




                                                               3
        Case 1:15-cr-00095-AJN Document 2939 Filed 07/29/20 Page 4 of 4




I used the services of an interpreter to discuss these issues with the defendant. The interpreter
also translated this document, in its entirety, to the defendant before the defendant signed it.
The interpreter’s name is: _______________________.


Date:                 _________________________
                      Signature of Defense Counsel




Accepted:      ________________________
               Signature of Judge
               Date:




                                                4
